Citation Nr: 0108333	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for 
purposes of determining eligibility for Department of 
Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The appellant's deceased spouse is alleged to have had active 
duty service during World War II.  He died in March 1985.  
The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The U.S. Army Reserve Personnel Center has been unable to 
verify the appellant's deceased spouse's alleged period of 
active service in the U. S. Armed Forces in the Far East or 
the Commonwealth Army of the Philippines or to verify any 
guerilla service.


CONCLUSION OF LAW

The appellant's eligibility for VA benefits based on her 
deceased spouse's service is not established.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§§ 3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals finds no deficiencies with respect to 
the new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Factual Background

The appellant submitted a claim for VA benefits in February 
1999.  She alleged that her deceased spouse had active duty 
service in the U.S. Armed Forces in the Far East (USAFFE) and 
the Philippine Army during World War II.  She included a 
Certification dated in January 1999 from General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, in support of her claim.  The Certification 
indicated that, according to available records, the 
appellant's deceased spouse had USAFFE service from 1941 to 
1946.  Notes concerning pay status related that he was 
apparently a prisoner of war for one day in April 1942.  The 
stated purpose of the Certification was for USVA reference.  

In February 1999, the RO submitted a verification request to 
the U.S. Army Reserve Personnel Center (ARPERCEN), which 
included the name, service number, and alleged dates of 
service of the appellant's deceased spouse.  The April 1999 
response from ARPERCEN stated that the individual had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the U.S. 
Armed Forces.  

In her February 2000 notice of disagreement, the appellant 
stated that she received a monthly pension from the 
Philippine Veterans Affairs Office.  She included a copy of 
her deceased spouse's enlistment record showing an enlistment 
date of December 1941 and a separation date of May 1946.  The 
appellant also attached a copy of an Affidavit for Philippine 
Army Personnel, apparently completed by her deceased spouse 
in November 1945.  The Affidavit stated that he was inducted 
into the USAFFE in December 1941, was a prisoner of war for 
one day in April 1942, and that he was a civilian from April 
1942 to March 1945.  At that time, he again reported for 
duty.  

In June 2000, the RO submitted a copy of the Affidavit to 
ARPERCEN to determine whether the evidence reflected any 
verifiable requisite service.  The request also included the 
individual's date and place of birth, in addition to the 
previously supplied information.  The July 2000 response from 
ARPERCEN indicated that no change was warranted in its prior 
certification.    

Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse upon his service-connected death, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5(a) (2000); see 38 U.S.C.A. 
Chapter 11.  Generally, a "veteran" is a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   

In this case, the appellant did not submit a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge in support of her claim.  
It is not clear whether the Certification submitted by the 
appellant was acceptable as proof of service without 
verification.  38 C.F.R. § 3.203(a).   Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department.  Both the April 1999 and July 
2000 responses from ARPERCEN indicated that the appellant's 
deceased spouse did not have verified Philippine service for 
purposes of establishing eligibility for VA benefits.  These 
findings are binding on VA.  38 C.F.R. § 3.203; Spencer, 13 
Vet. App. at 380.  Accordingly, the Board finds that the 
appellant's eligibility for VA benefits based on her deceased 
husband's service is not established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  
The appeal is therefore denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

